16 So. 3d 882 (2009)
Carlos CROMARTIE, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-0352.
District Court of Appeal of Florida, First District.
July 8, 2009.
Rehearing Denied September 4, 2009.
Michael Ufferman, of Michael Ufferman Law Firm, P.A., Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Natalie D. Kirk, Assistant Attorney General, Tallahassee, for Appellee.
BROWNING, J.
We find merit in Appellant's argument that the trial judge's stated policy of mechanically rounding up a prison sentence to the nearest whole number (in this case, *883 from 7.83 years to 8 years originally and from 6.16 years to 7 years on resentencing) without any reflection on the individual merits of a particular defendant's case is arbitrary and consequently a denial of due process. Yet we are constrained to AFFIRM as the argument was not raised contemporaneously. See Jackson v. State, 983 So. 2d 562 (Fla.2008); Brown v. State, 994 So. 2d 480 (Fla. 1st DCA 2008).
VAN NORTWICK, J., concurs; HAWKES, C.J., concurs in result only.